Title: To George Washington from William Heath, 3 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General.
                     Highlands, June 3d 1782.
                  
                  The officers represent, that the men are very deficient in
                     shirts—that a great proportion of the troops have not more than one apiece that
                     is good, consequently cannot appear clean—nor will their linen wear so long as
                     it would do had they a change.
                  There is a great want of oil for the arms—none can be obtained at
                     present. In time past the feet of the cattle which were slaughtered were
                     boiled, and the extracted oil made use of for the arms—the contractors now save
                     the feet for their own use. Many arms will be rendered very uncertain in their
                     fire if oil of some sort cannot be obtained.
                  It is needless to mention to your excellency, that the rations
                     allowed to the officers from the contractors are small, upon the principle that
                     they are to receive subsistence money, and that not only the whole of their
                     subsistence money will be swallowed up in the course of the month, but more—It
                     is also needless for me to observe, that the troops have received no pay in
                     money, and that the notes given to the officers to clothe them, have been
                     expended for that purpose—But I think it my duty to represent to your
                     excellency, that I learn from every quarter, that the officers expect their
                     monthly subsistence will be paid them with punctuality at the close of each
                     month, to enable them to live and to cancel those debts they contract in the
                     course of the month; without which, those who have credited them one month,
                     will not do it another. I find this is so generally fixed in the minds of the
                     officers, as being the only alternative of support on the reduction of their
                     rations in kind, that any delay will produce great uneasiness. I do not know
                     whether the paymaster has already the money on hand for the month of May, or
                     not—if he has not, I beg leave to submit to your excellency both the expediency
                     and necessity of urging its being sent on as soon as possible; for although the
                     want of pay has been hardly dispensed with while the officers drew provisions
                     to support them, it will not be possible for them to live without their
                     subsistence money—the one or the other is the sole dependence of many of
                     them—nor can they continue in service without it. I have the honor to be With
                     the greatest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
                  
                     P.S. The last evening captains Trevett and Arnold of Rhode
                        Island, called here on their way from Philadelphia to the eastward—They are
                        sea captains of veracity—Have some time been prisoners to the enemy in
                        Europe, from whence they came in the frigate South Carolina, comodore
                        Gillow who arrived in the Delaware the 27. ultimo—They were at the taking of
                        the island of New Providence, which surrendered to the governor of Havannah
                        and commodore Gillow the 11. of May—About 2500 spanish troops were employed
                        on the expedition. The english garrison consisted of about 200 men—the
                        spanish governor was for sending them to Charlestown, but commodore Gillow
                        not consenting to it, they are to go to England. Two spanish fleets with
                        between ten and twelve thousand troops on board, sailed from Havannah for
                        the cape, before the South Carolina left that island. Captain Arnold who
                        left Cadiz the 1. of March, says the combined fleet at that place, consisted
                        of upwards of sixty sail of the line, well manned and completely ready for
                        sea—that 20,000 troops were ready to embark, but their distination not
                        known—that the english channel fleet was said to consist of twenty-four sail
                        only. The news of an engagement between the french and english fleets in the
                        West indies was received at the Havannah, but no accounts of its being
                        decisive on either side. The anxiety of the captains to get to their
                        friends, prevented my being able to prevail on them to stay to go up to
                        head-quarters. I have the honor to be, as before
                     
                  
                  
                     W. Heath
                     
                  
               